DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-19, 22, 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al., US 2014/0030599.
Regarding claim 14, Lee et al., teaches a composite, which is a Si--O--C--Li composite comprising nano-silicon, a lithium-containing compound and a carbon coating (0012; 0014-0015). 
Regarding claim 15, Lee et al., teaches the composite further comprises a silicon oxide (0014-0015). 
Regarding claim 16, Lee et al., teaches the nano-silicon is grown from in-situ reduction of a carbon-coated silicon oxide (0024), and the carbon-coated silicon oxide comprises a silicon oxide and a carbon coating coated on the surface of the silicon oxide (0010; 0012; 0014-0015). 


Regarding claim 18, Lee et al., teaches when the composite comprises nano-silicon (0024), a silicon oxide (0014-0015), a lithium-containing compound (0012; 0024) and a carbon coating (0012; 0014-0015), the composite has such a structure that: nano-silicon is dispersed in the lithium-containing compound (0012; 0024; 0028) to form fusion particles, and the fusion particles are dispersed in the silicon oxide served as a matrix in a sea-island form to form composite particles (0024; 0028), with the carbon coating coated on the surface of the composite particles (0012-0016).
Regarding claim 19, Lee et al., teaches the lithium-containing compound comprises any one selected from the group consisting of Li--Si compounds, Li--O compounds, silicon-oxygen-lithium compounds (0045). 
Regarding claim 22, Lee et al., teaches based on 100 wt % of the total mass of the composite, the carbon coating has a mass percent of 0.1-50 wt % (2-30 wt%) (0017).
Regarding claim 33, Lee et al., teaches a lithium-ion secondary battery comprising the composite according to claim 14 (0007; 0009).
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0030599.
Regarding claim 21, Lee et al., teaches the carbon coating comprises a carbon matrix and carbon nanotubes and/or graphene sheets embedded in the carbon matrix (0029; 0033).
Lee et al., does not recite the carbon matrix is obtained by cracking an organic carbon source via carbonization treatment. 
However, the claim is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


20, 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0030599, in view of Minami et al., US 2015/0221950.
Regarding claim 20, Minami et al., teaches the silicon-oxygen-lithium compound comprises any one selected from the group consisting of Li.sub.2SiO.sub.3 (0017), Li.sub.4SiO.sub.4 (0015-0017), Li.sub.2Si.sub.2O.sub.5 (0019). 
Regarding claim 23, Minami et al., teaches preparation method of the composite according to claim 14, comprising the following steps: (1) blending a carbon-coated silicon oxide and a lithium source by solid-phase mixing mode to implement primary treatment to form a pre-lithium precursor; and (2) heat-treating the pre-lithium precursor in vacuum or a non-oxidizing atmosphere to implement structural adjustment and secondary treatment to form the composite (0043; 0049-0050).
Regarding claim 24, Minami et al., teaches further comprising step (3) of subjecting the composite to surface treatment after the heat treatment (0018) to obtain a surface-treated composite (0039). 
Regarding claim 25, Minami et al., teaches the lithium source in step (1) is any one selected from the group consisting of lithium-containing compound with strong alkalinity, lithium-containing compound with reducibility, elemental lithium, and a combination of at least two selected therefrom (0043; 0049-0050). 
Regarding claim 26, Lee teaches the carbon-coated silicon oxide in step (1) comprises a silicon oxide (0014-0015) and a carbon coating coated on the surface of the silicon oxide (0012; 0014-0015). 


Minami et al., does not recite is obtained by cracking an organic carbon source via carbonization treatment. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)
Regarding claim 28, Minami et al., teaches the temperature of the carbonization treatment is 500-1300.degree. C (800 deg C) (0043); the time for the carbonization treatment is 1-10 h  (10 hours) (0043).
Regarding claim 29, Minami et al., teaches in the carbon-coated silicon oxide (0021; 0044) in step (1), the mass ratio of the silicon oxide to the carbon coating is 100:(2-15) (0066); the mass ratio of the carbon-coated silicon oxide to the lithium source in step (1) is 1:(0.01-0.3) (abstract; 0008; 0012). 
Regarding claim 30, Lee et al., teaches the solid-phase mixing mode in step (1) comprises any one selected from the group consisting of mixing (0072) kneading, dispersion (0030), and a combination of at least two selected therefrom; the time for the blending in step (1) is 2-12 h (5 hours) (0087).  

Regarding claim 31, Lee et al., teaches the non-oxidizing atmosphere in step (2) comprises any one selected from the group consisting of argon atmosphere (0070; 0080); the temperature of the heat-treating in step (2) is 160-1000.degree. C. (700 deg. C) (0087); the time for the heat-treating in step (2) is 2-12 h (5 hours) (0087). 
Regarding claim 32, Lee et al., teaches the manner of the surface treatment in step (3) comprises any one selected from the group consisting of impurity removal (0048; 0055-0056; 0076). 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727